LAW OFFICES OF
JARED M. LEFKOWITZ

1001 Avenue of the Americas Tel (212) 682-1440
11° Floor Fax (917) 591-8991
New York, NY 10018 JML@JMLefkowitzLaw.com

March 13, 2020
BY ECF

Hon. Lewis J. Liman . . ;
United States District Judge Application for adjournment of previously set April 8,

Southern District of New York 2020 conference is GRANTED. The status conference is
500 Pearl Street RESET for May 4, 2020 at 4:00 p.m.

New York, NY 10007
Date: 3/13/2020

Re: _ Ivanov v. Builderdome, et al OMA
Case No. 19 cv 3422 LEWIY). LIMAN.
United States District Judge

 

Dear Judge Liman:

I represent the above referenced Plaintiff. This letter is sent jointly with counsel for the
Defendants to update the Court regarding the status of this case pursuant to the Court’s Order dated
February 25,2020. We also respectfully request an adjournment of the status conference scheduled
for April 8, 2020.

Both parties confirm that all discovery in this case, including fact and expert discovery, is
complete. Plaintiffand Defendants both intend to submit letters requesting a pre-motion conference
for an anticipated dispositive motion. The current deadline for that submission is March 25, 2020.

Finally, Plaintiffhas a conflict for the conference scheduled for April 8, 2020 and respectfully
requests an adjournment. Defendants consent to such application, and the parties have conferred and

are both available on April 15, 16, or 17, or the first week in May (Defendants are available on the
April dates but would prefer the first week in May).

Respectfully submitted,

Jared Lefkowitz
